Exhibit 10.3

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT     1. CONTRACT ID CODE    

  PAGE OF  

1        3

2. AMENDMENT/MODIFICATION NO.

030

 

  3. EFFECTIVE DATE   01/05/2015   4. REQUISITION/PURCHASE REQ. NO.  

5. PROJECT NO.

(If applicable)

 

6. ISSUED BY                         CODE   5ASNET   7. ADMINISTERED BY (IF
OTHER THAN ITEM 6)     CODE       5ASNET  

 

ALAINA EARL

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW

Room 1P 650

Washington DC 20260-0650

(202) 268-6580

 

 

 

Air Transportation CMC

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State, and Zip Code)

FEDERAL EXPRESS CORPORATION

3610 HACKS CROSS ROAD

MEMPHIS TN 38125-8800

    (x)   

9A. AMENDMENT OF SOLICITATION NO.

 

      

9B. DATED (SEE ITEM 11)

 

 

 

   x

 

  

10A. MODIFICATION OF CONTRACT/ORDER NO. ACN-13-FX

 

      

10B. DATED (SEE ITEM 13)

 

04/23/2013

 

SUPPLIER CODE:    000389122   FACILITY CODE         

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

¨                ¨  is extended,         ¨  is not extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning                     copies of
the amendment; (b) By acknowledging receipt of this amendment on each copy of
the offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment number. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA     (If Required)

See Schedule

  

 

$0.00

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

 

    (x)         A.     THIS CHANGE BY CLAUSE IS ISSUED PURSUANT TO: (Specify
Clause) THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN
ITEM 10A.

¨

 

        ¨     B.    

THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14.

 

¨     C.    

THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF: THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

x     D.    

OTHER (such as no cost change/cancellation, termination, etc.) (Specify type of
modification and authority): THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE
CONTRACT ORDER NO. IN ITEM 10A.

By Mutual Agreement of the Contracting Parties

 

 

E. IMPORTANT:     Contractor ¨ is not, x is required to sign this document and
return          1          copies to the issuing office.

 

 

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

 

The purpose of this modification is to incorporate the following adjustments
into ACN-13-FX

beginning with Operating Period 16. The terms below apply to the Day Network
only.

 

1-    FedEx will accept mail from Origin air stops as identified in Attachment 3
Operating

Plan – Day Network in excess of 105% of Planned Capacity on a space available
basis.

 

2-    FedEx will accept up to a total of fifteen (15) Ad Hoc Trucks per day on
the Day Network

at the Memphis Hub.

 

a. All ad hoc trucks must arrive at the Memphis Hub before 10:00 a.m. local time
and must

be coordinated with FedEx in advance. Required Delivery Time (RDT) will be
established in

 

Continued ...

 

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

 

15A. NAME AND TITLE OF SIGNER (Type or print)

 

    Paul J. Herron, Vice President

 

 

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

    Brian Mckain

 

   

15B. CONTRACTOR/OFFEROR

 

    /s/ PAUL J. HERRON

(Signature of person authorized to sign)

 

15C. DATE SIGNED

 

12/21/14

 

16B. CONTRACT AUTHORITY

 

    /s/ BRIAN MCKAIN

(Signature of Contracting Officer)

 

16C. DATE SIGNED

 

12/23/14

   



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.                       

PAGE OF

2        3

CONTRACT/ORDER NO.

ACN-13-FX/030

  AWARD/ EFFECTIVE DATE   01/05/2015   MASTER/AGENCY CONTRACT NO.  
SOLICITATION NO.   SOLICITATION ISSUE DATE

ITEM NO   SCHEDULE OF SUPPLIES / SERVICES   QUANTITY  

    UNIT    

  UNIT PRICE  

AMOUNT

   

accordance with Attachment 3, Operating Plan, Day Network contingent on the ad
hoc trucks arriving at the Memphis Hub before 10:00 a.m. local time. Late
arriving trucks (after 10:00 a.m. local time) will be assigned an RDT based on
arrival on the next operational day. All RDT’s will be adjusted to reflect the
first FedEx operational scan at the Memphis Hub.

 

b. Initial Payment for ad hoc trucks will be made in the amount of 3,000 cubic
feet per truck on an Operating Period basis, no later than 30 days after the
last day of each Operating Period. Final payment for ad hoc trucks will be
adjusted, if applicable, for any reductions of payment under Part 1: Statement
of Work Reduction of Payment and will also be adjusted, if applicable, based
upon the Day Turn Scan Requirements under contract section Payment Procedures,
Rates and Payment General (with the exception that the volumes moving via ad hoc
trucks will not require a Possession Scan). Any adjustments described here, if
applicable, will be made through the reconciliation process.

 

3- Handling Units that represent the amount of mail that FedEx accepts in excess
of 105% of the Operating Period’s Planned Capacity by Operating Day will not be
assessed a reduction of payment under Part 1: Statement of Work Reduction of
Payment or be taken into account under Part 1: Statement of Work Performance
Requirements and Measurement.

 

a. Handling Units in excess of 105% of the Operating Period’s Planned Capacity
will be identified by determining the actual volume, in cubic feet (weight of
the Handling Units divided by contract density for the applicable Operating
Period), delivered each day to each destination that is in excess of 105% of the
Planned Capacity for the relevant destination.

 

b. In each instance, “volume in excess of 105% will be the latest volume to
arrive as evidenced by the delivery scans.

 

Continued…

 

               



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.                        PAGE OF 3        3

CONTRACT/ORDER NO.

ACN-13-FX/030

  AWARD/ EFFECTIVE DATE   01/05/2015   MASTER/AGENCY CONTRACT NO.  
SOLICITATION NO.   SOLICITATION ISSUE DATE

ITEM NO   SCHEDULE OF SUPPLIES / SERVICES   QUANTITY  

    UNIT    

  UNIT PRICE  

AMOUNT

   

4- Part 1: Statement of Work Reduction of Payment, Section a, will be modified
as follows:

 

a. All Handling Units delivered up to thirty (30) minutes late will be subject
to a [*]% reduction of the Transportation Payment.

 

5- Clause B-1: Definitions will be modified to replace the definition of
Delivery Scan with the following:

 

Delivery Scan: A scan performed by the aviation supplier that indicates that the
aviation supplier has tendered volume to the Postal Service. In instances where
a Delivery Scan is indicated by a combination of evidence of any scan performed
by the aviation supplier and a CARDIT 3 from the THS indicating delivery of the
Handling Unit to the third party ground handler, the time indicated for the
latest ULD tendered on that Operating Day will be used for the purposes of
determining service performance and associated payment reductions described in
Part 1: Statement of Work; Performance Requirements and Measurement and Part 1:
Statement of Work; Reduction of Payment.

 

All other requirements, terms, and conditions of the Contract remain unchanged
and in full force and effect.

 

Sub Rept Req’d: Y Carrier Code: FX Route Termini

S: Various Route Termini End: Various Payment

Terms: SEE CONTRACT

Period of Performance: 10/27/2014 to 09/30/2020

 

               

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.